Citation Nr: 1132041	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  08-25 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to additional burial benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to September 1999.  He died in October 2007 and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appellant testified at a Board hearing at the RO in Denver, Colorado in June 2011.  This transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that throughout this appeal period there has been some confusion as to what issues are on appeal.  The only issue that has been properly developed for appellate review is entitlement to additional burial benefits.  

In October 2007 the Veteran filed a claim of entitlement to service connection for liver cancer.  The Veteran died in October 2007 and in November 2007 the appellant filed a claim for burial benefits.  This claim was granted in a January 2008 decision by the RO.  The January 2008 decision also included VA Form 21-534 which is an application for dependency and indemnity compensation and accrued benefits.  The appellant did not return this application. 

However, in her February 2008 notice of disagreement the appellant raised the issues of entitlement to service connection for the cause of the Veteran's death as well as entitlement to accrued benefits.  In her August 2008 VA Form 9, the appellant again indicated that she was claiming entitlement to service connection for the cause of the Veteran's death, as well as accrued benefits for the claim the Veteran had filed in October 2007.

The Board notes that the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such they are REFERRED to the AOJ for proper adjudication. Although there was some discussion as to whether the Veteran's death was related to service and whether entitlement to accrued benefits could be established, within a statement of the case, it was not a full adjudication.  

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial. 38 U.S.C.A. § 2302 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1600 (2010).  Here, the Appellant did indeed receive some burial benefits.  However, she may be entitled to additional benefits if it is determined that the veteran's death was attributable to a service. 38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).

The appellant's claim for additional burial benefits is clearly impacted by the outcome of the raised claims for entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits.  Therefore, the claims are inextricably intertwined.  The United States Court of Appeals for Veterans Claims (Court) has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the claim of entitlement to additional burial benefits is "inextricably intertwined" with the claims of entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits, the burial benefits claim must be remanded to the AOJ in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

After adjudicating the claims, in the first instance, of entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits, the AOJ should readjudicate the claim of entitlement to additional burial benefits.  If the benefits sought on appeal are not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


